
	
		II
		112th CONGRESS
		1st Session
		S. 1853
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Sanders (for
			 himself, Mrs. Gillibrand,
			 Mr. Leahy, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To recalculate and restore retirement annuity obligations
		  of the United States Postal Service, eliminate the requirement that the United
		  States Postal Service pre-fund the Postal Service Retiree Health Benefits Fund,
		  place restrictions on the closure of postal facilities, create incentives for
		  innovation for the United States Postal Service, to maintain levels of postal
		  service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Postal Service Protection Act of
			 2011.
		IRetirement
			 annuity obligation recalculation and restoration
			101.Modified
			 methodology
				(a)In
			 generalSection 8348(h) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(4)(A)To the extent that a
				determination under paragraph (1), relating to benefits attributable to
				civilian employment with the United States Postal Service, is based on a
				provision of law described in subparagraph (C), the determination shall be made
				in accordance with that provision and any otherwise applicable provisions of
				law, subject to the following:
								(i)The average pay used in
				the case of any individual shall be a single amount, determined in accordance
				with section 8331(4), taking into account the rates of basic pay in effect for
				the individual during the periods of creditable service performed by the
				individual. Nothing in this subsection shall be considered to permit or
				require—
									(I)1 determination of average pay with
				respect to service performed with the United States Postal Service; and
									(II)a separate determination of
				average pay with respect to service performed with its predecessor entity in
				function.
									(ii)In determining the portion of an
				annuity attributable to civilian employment with the United States Postal
				Service, with respect to any period of employment with the United States Postal
				Service that follows any other period of employment creditable under section
				8332 (without regard to whether the employment was with an entity referred to
				in clause (i)(II)), the total service of an employee for purposes of any
				provision of law described in subparagraph (C) shall be the sum of—
									(I)any period of employment with the
				United States Postal Service; and
									(II)any period of employment
				creditable under section 8332 that precedes the period described in subclause
				(I).
									(B)(i)Not later than 6 months
				after the date of enactment of this paragraph, the Office shall determine (or,
				if applicable, redetermine) the amount of the Postal surplus or supplemental
				liability as of the close of the fiscal year most recently ending before that
				date of enactment, in conformance with the methodology required under
				subparagraph (A).
								(ii)(I)If the result of the determination or
				redetermination under clause (i) is a surplus, the Office may transfer the
				amount of the surplus, or any portion of the amount of the surplus, at the
				request of the United States Postal Service, to—
										(aa)the Postal Service Retiree Health Benefits
				Fund established under section 8909a; and
										(bb)the Postal Service Fund established
				under section 2003 of title 39.
										(II)If a determination or redetermination under
				clause (i) for a fiscal year is made before a determination under paragraph
				(2)(B) is made with respect to the fiscal year, the Office may not make a
				determination under paragraph (2)(B) with respect to the fiscal year.
									(C)The provisions of law described in
				this subparagraph are—
								(i)the first sentence of section 8339(a);
				and
								(ii)section
				8339(d)(1).
								.
				(b)Coordination
			 provisions
					(1)Determination of
			 amount payableSection 8909a of title 5, United States Code, is
			 amended by adding at the end the following:
						
							(e)Notwithstanding any other provision of law,
				the Office shall determine the amount payable by the Postal Service under
				subsection (d) in any fiscal year ending on or before September 30, 2013,
				without regard to the requirements under section
				8348(h)(4).
							.
					(2)Rule of
			 constructionNothing in this Act shall affect the amount of any
			 benefits otherwise payable from the Civil Service Retirement and Disability
			 Fund to any individual.
					(c)Technical and
			 conforming amendmentThe
			 heading for section 8909a of title 5, United States Code, is amended by
			 striking Benefit and inserting
			 Benefits.
				102.Relating to a postal
			 surplusSection 8348(h)(2)(C)
			 of title 5, United States Code, is amended—
				(1)by inserting
			 2021, after 2015,; and
				(2)by striking
			 if the result is and all that follows through
			 terminated. and inserting the
			 following:
					
						if the result is a
			 surplus—(i)that amount, or any portion of that amount,
				may be transferred at the request of the United States Postal Service
				to—
							(I)the Postal Service Retiree Health
				Benefits Fund; and
							(II)the Postal Service Fund
				established under section 2003 of title 39; and
							(ii)any prior amortization schedule for
				payments shall be
				terminated.
						.
				103.Treatment of certain
			 surplus retirement contributionsSection 8423(b) of title 5, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)If, for fiscal year 2010, the amount
				computed under paragraph (1)(B) is less than zero (in this section referred to
				as surplus postal contributions), the amount of the surplus postal
				contributions, or any portion of the amount, may be transferred at the request
				of the United States Postal Service to—
							(A)the Postal Service Retiree Health
				Benefits Fund established under section 8909a;
							(B)the Postal Service Fund established
				under section 2003 of title 39;
							(C)the Employees’ Compensation Fund
				established under section 8147; and
							(D)the United States Postal Service for
				the repayment of any obligation issued under section 2005 of title
				39.
							.
				104.Elimination of
			 requirement to pre-fund the Postal Service Retiree Health Benefits
			 Fund
				(a)In
			 generalSection 8909a of
			 title 5, United States Code, as amended by this Act, is amended—
					(1)in subsection (d)—
						(A)by striking paragraph (3); and
						(B)by redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively;
			 and
						(2)by adding at the
			 end the following:
						
							(f)Nothing in this
				section shall be construed to require the Postal Service to pay any amount into
				the Postal Service Retiree Health Benefits Fund established under section
				8909a.
							.
					(b)Technical and
			 conforming amendmentSection 803(b)(1)(A) of the Postal
			 Accountability and Enhancement Act (5 U.S.C. 8909a note) is amended by striking
			 8909a(d)(5) and inserting 8909a(d)(4).
				105.Effective
			 date; rule of construction
				(a)In
			 generalThis title and the
			 amendments made by this title shall take effect on the date of enactment of
			 this Act.
				(b)Intent of
			 CongressIt is the intent of Congress that this title apply with
			 respect to the allocation of past, present, and future benefit liabilities
			 between the United States Postal Service and the Treasury of the United
			 States.
				(c)Rule of
			 constructionNothing in this Act or the amendments made by this
			 Act shall be construed to prohibit the Postal Service from paying any amount of
			 surplus contributions to the Civil Service Retirement and Disability Fund and
			 the Federal Employees’ Retirement System into—
					(1)the Postal
			 Service Retiree Health Benefits Fund established under section 8909a of title
			 5, United States Code; and
					(2)the Postal
			 Service Fund established under section 2003 of title 39, United States
			 Code.
					IIRestrictions on
			 postal facility closures
			201.Modified
			 procedures
				(a)In
			 generalSection 404(d) of title 39, United States Code, is
			 amended by striking (d)(1) and all that follows through
			 paragraph (4) and inserting the following:
					
						(d)(1)Before making a determination under
				subsection (a)(3) to close or consolidate a postal facility, the Postal Service
				shall—
								(A)conduct an investigation to assess the need
				for the proposed closure or consolidation; and
								(B)ensure that each person served by the
				postal facility has an opportunity to present views by providing appropriate
				notice—
									(i)to each person by mail; and
									(ii)by publication in a newspaper of general
				circulation in the area in which each person resides.
									(2)In conducting an investigation under
				paragraph (1)(A) and determining whether to close or consolidate a postal
				facility under subsection (a)(3), the Postal Service—
								(A)shall consider—
									(i)the effect the closing or
				consolidation would have on the community served by the postal facility;
									(ii)the effect the closing or
				consolidation would have on employees of the Postal Service employed at the
				postal facility; and
									(iii)whether the closing or
				consolidation would be consistent with the policy of the Government under
				section 101(b), that the Postal Service shall provide a maximum degree of
				effective and regular postal services to rural areas, communities, and small
				towns where postal facilities are not self-sustaining; and
									(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
				seq.).
								(3)(A)Upon completion of an
				investigation under paragraph (1), the Postal Service shall make a decision, in
				writing, whether to proceed with the proposal to close or consolidate a postal
				facility, which shall include the findings of the Postal Service with respect
				to each factor specified in paragraph (2)(A).
								(B)Not later than 90 days before the
				Postal Service makes a final determination under this subsection, the Postal
				Service shall—
									(i)post notice of the decision and
				findings under subparagraph (A) in a prominent place in each postal facility
				that would be affected by the closing or consolidation; and
									(ii)send notice of each posting under
				clause (i) by mail to each person served by the postal facility in which the
				notice is posted.
									(C)Notice under subparagraph (B) shall
				include—
									(i)a statement as follows: This is
				notice of a proposal to _____ this postal facility. A final determination will
				not be made before the end of the 90-day period beginning on the date on which
				this notice is first posted., with the blank space being filled in with
				close or consolidate (whichever is appropriate),
				and with instructions for how any interested person may submit comments;
									(ii)a brief summary of the findings of
				the Postal Service with respect to the factors specified in paragraph (2)(A);
				and
									(iii)the amount of cost savings the
				Postal Service estimates the Postal Service will realize from the closing or
				consolidation, in the first year following the date of the closing or
				consolidation, together with an explanation of the assumptions and
				methodologies used in making the estimate.
									(4)The Postal Service shall make a final
				determination to close or consolidate a postal facility in writing after taking
				into consideration any comments received during the 90-day period described
				under paragraph (3). The Postal Service shall take no action to close or
				consolidate a postal facility before the date that is 60 days after the date on
				which the Postal Service—
								(A)posts a copy of the final
				determination in a prominent location in each affected postal facility;
				and
								(B)sends to each person served by the
				postal facility—
									(i)a notice of the determination;
				and
									(ii)notice of any appeal rights
				available with respect to the
				determination.
									.
				(b)De novo
			 reviewSection 404(d)(5) of
			 title 39, United States Code, is amended—
					(1)by striking post office and
			 inserting postal facility; and
					(2)by striking The Commission shall set
			 aside and all that follows through final disposition of the
			 appeal. and inserting the following: The Commission shall review
			 de novo the determination of the Postal Service. In conducting a review de
			 novo, the Commission shall consider the factors described in paragraph (2)(A).
			 If the Commission finds fault with a determination of the Postal Service, the
			 Commission shall suspend the effectiveness of the determination of the Postal
			 Service..
					(c)Exception;
			 calculation of actual cost savingsSection 404(d) of title 39,
			 United States Code, is amended by adding at the end the following:
					
						(7)(A)Paragraphs (1) through
				(6) shall not apply in the case of a closing or consolidation which occurs by
				reason of an emergency suspension, as described in section 241.3 of title 39,
				Code of Federal Regulations, or any successor thereto.
							(B)For purposes of this paragraph, the
				term emergency suspension does not, in the case of a leased
				facility, include the termination or cancellation of the lease by a party other
				than the Postal Service.
							(8)(A)Not later than 2 years
				after the date of the closing or consolidation of any postal facility occurring
				after the date of enactment of this paragraph, the Inspector General shall
				determine the amount of the cost savings realized by the Postal Service from
				the closing or consolidation for the first year following the closing or
				consolidation.
							(B)The Inspector General shall submit to
				the Postmaster General and to Congress—
								(i)a report for each postal facility for
				which the Inspector made a determination of cost savings under subparagraph (A)
				during the preceding year that includes—
									(I)the amount of the cost savings
				determined to be realized with respect to each closing or consolidation of a
				postal facility, together with an explanation of the assumptions and
				methodologies used in making the determination;
									(II)a comparison of—
										(aa)the cost savings determined by the
				Inspector General; and
										(bb)the estimates provided by the Postal
				Service under paragraph (3)(C)(iii); and
										(III)an explanation of the reasons for
				any differences between the determination of the Inspector General and the
				estimates of the Postal Service, together with recommendations for any
				legislation or administrative action that the Inspector General considers
				appropriate to provide for more accurate estimates; and
									(ii)an annual report with respect to all
				the postal facilities for which the Inspector made a determination of cost
				savings under subparagraph (A) that includes the information required under
				clause
				(i).
								.
				202.DefinitionsSection 404(d) of title 39, United States
			 Code, as amended by this Act, is amended by adding at the end the
			 following:
				
					(9)In this subsection—
						(A)the term postal facility
				includes an office, branch, station, or other facility which—
							(i)is operated by the Postal Service;
				and
							(ii)provides services to persons
				described in subparagraph (B); and
							(B)any reference to the persons served by a
				postal facility shall include a postal customer receiving mail delivery service
				from the postal facility, a resident of a ZIP code served by the postal
				facility, a postal customer having a post office box at the postal facility,
				and any relevant local government official as defined by the Postal Service by
				rule.
						.
			IIIIncentives for
			 innovation
			301.Authority to
			 offer nonpostal services and products
				(a)Specific
			 powerSection 404(a) of title
			 39, United States Code, is amended—
					(1)in paragraph (7),
			 by striking and at the end;
					(2)in paragraph (8),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(9)to provide nonpostal services and products
				in accordance with subsection
				(e).
							.
					(b)Nonpostal
			 services and productsSection 404(e) is amended to read as
			 follows:
					
						(e)(1)The Postal Service may
				provide any nonpostal service or product in a manner consistent with the public
				interest.
							(2)Not later than 90 days before
				providing a nonpostal service or product that the Postal Service did not
				provide before the date of enactment of this subsection, the Postal Service
				shall request an advisory opinion from the Postal Regulatory Commission that
				evaluates the extent to which the provision of that nonpostal service or
				product—
								(A)would use the processing,
				transportation, delivery, retail network, technology, or other resources of the
				Postal Service; and
								(B)would be consistent with the public
				interest.
								(3)Not later than 45 days after the date
				on which the Postal Regulatory Commission receives a request under paragraph
				(2), the Postal Regulatory Commission shall—
								(A)issue an advisory opinion to the
				Postal Service concerning the request; and
								(B)transmit a copy of the advisory
				opinion, together with the original request, to—
									(i)the Committee on Oversight and
				Government Reform of the House of Representatives; and
									(ii)the Committee on Homeland Security
				and Governmental Affairs of the Senate.
									(4)In this title, the term
				nonpostal service or product means any service or product other
				than a postal service, including—
								(A)check-cashing services;
								(B)technology and media services;
								(C)warehousing and logistics;
								(D)facility leasing;
								(E)public Internet access
				services;
								(F)driver licensing;
								(G)vehicle registration;
								(H)hunting and fishing licensing;
								(I)notary services; and
								(J)voter registration.
								(5)The Postal Service may enter into a
				contract with a State or local agency to provide a nonpostal service or product
				authorized under this
				subsection.
							.
				302.Wine and beer
			 shipping
				(a)Mailability
					(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.
					(2)IntoxicantsSection
			 1154(a) of title 18, United States Code, is amended, by inserting or,
			 with respect to the mailing of wine or malt beverages, to the extent allowed
			 under section 3001(p) of title 39 after mechanical
			 purposes.
					(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:
					
						(p)(1)Wine or malt beverages
				shall be considered mailable if mailed—
								(A)by a licensed winery or brewery, in
				accordance with applicable regulations under paragraph (2); and
								(B)in accordance with the law of the
				State, territory, or district of the United States where the addressee or duly
				authorized agent takes delivery.
								(2)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this subsection, including
				regulations providing that—
								(A)the mailing shall be by a means
				established by the Postal Service to ensure direct delivery to the addressee or
				a duly authorized agent at a postal facility;
								(B)the addressee (and any duly authorized
				agent) shall be an individual at least 21 years of age, and shall present a
				valid, government-issued photo identification at the time of delivery;
								(C)the wine or malt beverages may not be
				for resale or other commercial purpose; and
								(D)the winery or brewery involved
				shall—
									(i)certify in writing to the
				satisfaction of the Postal Service, through a registration process administered
				by the Postal Service, that the mailing is not in violation of any provision of
				this subsection or regulation prescribed under this subsection; and
									(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
									(3)For purposes of this
				subsection—
								(A)a winery shall be considered to be
				licensed if that winery holds an appropriate basic permit issued—
									(i)under the Federal Alcohol
				Administration Act (27 U.S.C. 201 et seq.); and
									(ii)under the law of the State in
				which the winery is located; and
									(B)a brewery shall be considered to be
				licensed if that brewery—
									(i)possesses a notice of registration
				and bond approved by the Alcohol and Tobacco Tax and Trade Bureau of the
				Department of the Treasury; and
									(ii)is licensed to manufacture and
				sell beer in the State in which the brewery is
				located.
									.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
					(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39, United
			 States Code, as amended by this section; or
					(2)120 days after
			 the date of enactment of this Act.
					303.Innovation and
			 accountability
				(a)In
			 generalChapter 2 of title
			 39, United States Code, is amended by adding at the end the following:
					
						209.Innovation and
				accountability
							(a)Chief
				innovation officerThere shall be in the Postal Service a Chief
				Innovation Officer appointed by the Postmaster General who shall have proven
				expertise and a record of success in—
								(1)the postal and
				shipping industry;
								(2)innovative
				product research and development;
								(3)marketing brand
				strategy;
								(4)emerging
				communications technology; or
								(5)business process
				management.
								(b)DutiesThe
				Chief Innovation Officer shall—
								(1)lead the
				development of innovative nonpostal products and services that maximize the
				revenue of the Postal Service;
								(2)develop innovative
				postal products and services, particularly products and services that use
				emerging information technologies, to maximize the revenue of the Postal
				Service;
								(3)supervise the
				implementation of products and services described in paragraphs (1) and (2);
				and
								(4)monitor the
				performance of products and services described in paragraphs (1) and (2) and
				modify the products and services as needed to address changing market
				trends.
								(c)ConsiderationsThe
				Chief Innovation Office shall take into consideration comments or advisory
				opinions, if applicable, issued by the Postal Regulatory Committee before the
				initial sale of innovative postal or nonpostal products and services.
							(d)Designation
								(1)DeadlineAs
				soon as practicable after the date of enactment of this section, and not later
				than 90 days after the date of enactment of this section, the Postmaster
				General shall appoint a Chief Innovation Officer.
								(2)ConditionThe
				Chief Innovation Officer may not, while serving as Chief Innovation Officer,
				hold any other office or position in the Postal Service.
								(3)Rule of
				constructionNothing in this section shall be construed to
				prohibit an individual who holds another office or position in the Postal
				Service at the time the individual is appointed Chief Innovation Officer from
				serving as the Chief Innovation Officer under this section.
								(e)Advisory
				commission
								(1)EstablishmentThere
				is established the Postal Innovation Advisory Commission (hereinafter the
				Commission).
								(2)Membership
									(A)In
				generalThe Commission shall be composed of—
										(i)the Chief
				Innovation Officer established under subsection (a), who shall serve as
				Chairperson of the Commission; and
										(ii)5 other members
				as the Postal Regulatory Commission shall appoint, of whom—
											(I)1 member shall
				have expertise in labor;
											(II)1 member shall
				have expertise in small business issues;
											(III)1 member shall
				have expertise in consumer protection;
											(IV)1 member shall
				have expertise in small periodicals and newspapers; and
											(V)1 member shall
				have expertise in the postal industry.
											(B)Period of
				appointmentMembers shall be appointed for 5-year terms.
									(C)VacanciesAny
				vacancy in the Commission shall not affect the powers of the Commission, but
				shall be filled in the same manner as the original appointment.
									(D)MeetingsThe
				Commission shall meet at the call of the Chairperson.
									(E)QuorumA
				majority of the members of the Commission shall constitute a quorum, but a
				lesser number of members may hold hearings.
									(3)Duties of the
				commission
									(A)StudyThe
				Commission shall study—
										(i)additional postal
				and nonpostal services that the Postal Service may offer to raise revenue;
				and
										(ii)services that
				postal services in foreign countries have offered to respond to the increasing
				demand for high-tech services, including—
											(I)banking and
				insurance services;
											(II)communication
				services;
											(III)physical
				delivery of e-mail correspondence to individuals who do not have Internet
				access;
											(IV)scanning
				physical mail and delivering that mail through e-mail; and
											(V)communication
				through secure servers.
											(B)RecommendationsThe
				Commission shall generate recommendations for additional services that the
				Postal Service should provide based on the study conducted under subparagraph
				(A).
									(C)ReportNot
				later than 1 year after the date of enactment of this section, and each year
				thereafter, the Commission shall submit to the Postmaster General a report that
				contains each recommendation described under subparagraph (B) that the
				Commission approves by a majority vote.
									(4)Powers of the
				commission
									(A)HearingsThe
				Commission may hold such hearings, take such testimony, and receive such
				evidence as is necessary to carry out this subsection.
									(B)Information
				from federal agenciesThe Commission may secure directly from any
				Federal department or agency such information as the Commission considers
				necessary to carry out this subsection. Upon request of the Chairperson of the
				Commission, the head of such department or agency shall furnish such
				information to the Commission.
									(C)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
									(D)GiftsThe
				Commission may accept, use, and dispose of gifts or donations of services or
				property.
									(5)Commission
				personnel matters
									(A)Compensation of
				membersEach member of the Commission who is not an officer or
				employee of the Federal Government (including the Postal Service) shall be
				compensated at a rate equal to the daily equivalent of the annual rate of basic
				pay prescribed for level IV of the Executive Schedule under section 5315 of
				title 5 for each day (including travel time) during which such member is
				engaged in the performance of the duties of the Commission. All members of the
				Commission who are officers or employees of the United States, including the
				Postal Service, shall serve without compensation in addition to that received
				for their services as officers or employees of the United States.
									(B)Travel
				expensesThe members of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5 while away
				from their homes or regular places of business in the performance of services
				for the Commission.
									(C)Staff
										(i)In
				generalThe Chairperson of the Commission may, without regard to
				the civil service laws and regulations, appoint and terminate an executive
				director and such other additional personnel as may be necessary to enable the
				Commission to perform its duties. The employment of an executive director shall
				be subject to confirmation by the Commission.
										(ii)CompensationThe
				Chairperson of the Commission may fix the compensation of the executive
				director and other personnel without regard to chapter 51 and subchapter III of
				chapter 53 of title 5 relating to classification of positions and General
				Schedule pay rates, except that the rate of pay for the executive director and
				other personnel may not exceed the rate payable for level V of the Executive
				Schedule under section 5316 of title 5.
										(D)Detail of
				government employeesAny Federal Government employee, including
				an employee of the Postal Service, may be detailed to the Commission without
				reimbursement, and such detail shall be without interruption or loss of civil
				service status or privilege.
									(E)Procurement of
				temporary and intermittent servicesThe Chairperson of the
				Commission may procure temporary and intermittent services under section
				3109(b) of title 5 at rates for individuals that do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of title 5.
									(6)Permanent
				advisory commissionSection
				14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				Commission.
								(7)Authorization
				of appropriations
									(A)In
				generalThere are authorized to be appropriated such sums as may
				be necessary to the Commission to carry out this Act.
									(B)AvailabilityAny
				sums appropriated under the authorization contained in this section shall
				remain available, without fiscal year limitation, until expended.
									(f)Innovation
				strategy
								(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Postmaster General shall submit, at the same time the President
				submits the annual budget request under section 1105 of title 31 for that year,
				and together with the report on performance under subsection (g), a
				comprehensive strategy for maximizing the revenue of the Postal Service through
				innovative postal and nonpostal products and services to—
									(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
									(B)the Committee on
				Oversight and Government Reform of the House of Representatives; and
									(C)the Postal
				Regulatory Commission.
									(2)Matters to be
				addressedAt a minimum, the strategy required by this subsection
				shall address—
									(A)the specific
				innovative postal and nonpostal products and services to be developed and
				offered by the Postal Service, including the nature of the market demand to be
				satisfied by each product and service and the estimated date by which each
				product and service will be introduced;
									(B)the cost of
				developing and offering each product or service;
									(C)the anticipated
				sales volume for each product and service;
									(D)the anticipated
				revenues and profits expected to be generated by each product and
				service;
									(E)the likelihood of
				success of each product and service and the risks associated with the
				development and sale of each product and service;
									(F)the trends
				anticipated in market conditions that may affect the success of each product
				and service during the 5-year period following the submission of the report;
				and
									(G)the metrics that
				will be used to assess the effectiveness of the innovation strategy.
									(3)Strategy
				updatesThe Postmaster
				General shall—
									(A)update the strategy required under this
				subsection every 2 years; and
									(B)submit the updated strategy, at the same
				time the President submits the annual budget request under section 1105 of
				title 31 for that year, and together with the report on performance under
				subsection (g), to—
										(i)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
										(ii)the Committee on Oversight and Government
				Reform of the House of Representatives; and
										(iii)the Postal Regulatory Commission.
										(g)Report on
				performance
								(1)In
				generalThe Postmaster
				General shall submit an annual report that describes the progress of the Postal
				Service in implementing the strategy under this section, at the same time the
				President submits the annual budget request under section 1105 of title 31,
				to—
									(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate;
									(B)the Committee on Oversight and Government
				Reform of the House of Representatives; and
									(C)the Postal Regulatory Commission.
									(2)Matters to be
				addressedAt a minimum, a report under this subsection shall
				include—
									(A)the revenue
				generated by each product and service developed through the strategy under this
				section and the costs of developing and offering each product or service for
				the preceding year;
									(B)the total sales
				volume and revenue generated by each product and service on a monthly basis for
				the preceding year;
									(C)trends in each
				market in which a product or service is intended to satisfy a demand;
									(D)products and
				services identified in the strategy under this section that are to be
				discontinued, the date on which the discontinuance will occur, and the reasons
				for the discontinuance;
									(E)alterations in
				products and services identified in the strategy under this section that will
				be made to address changing market conditions, and an explanation of how the
				alterations will ensure the success of the products and services; and
									(F)the performance of
				the strategy under this section according to the metrics identified under
				subsection (e)(2)(G).
									(h)Study and report
				by Comptroller General
								(1)Study
									(A)In
				generalThe Comptroller General of the United States shall
				conduct a study on the implementation of the strategy under this section that
				assesses the effectiveness of the Postal Service in identifying, developing,
				and selling innovative postal and nonpostal products and services.
									(B)ContentsThe
				study under subparagraph (A) shall include—
										(i)an
				audit of the costs of developing each innovative postal and nonpostal product
				and service developed or offered by the Postal Service;
										(ii)the sales volume
				of each product and service;
										(iii)the revenues and
				profits generated by each product and service; and
										(iv)the likelihood of
				continued success of each product and service.
										(2)ReportNot
				later than 3 years after the date of enactment of this section, the Comptroller
				General shall submit a report concerning the study under paragraph (1)
				to—
									(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
									(B)the Committee on
				Oversight and Government Reform of the House of
				Representatives.
									.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 2 of title
			 39, United States Code, is amended by adding at the end the following:
					
						
							209. Innovation and
				accountability.
						
						.
				IVMaintaining
			 levels of service
			401.Six-day
			 deliverySection 404a(a) of
			 title 39, United States Code, is amended—
				(1)in paragraph (2),
			 by striking or at the end;
				(2)in paragraph (3),
			 by striking the period and inserting ; or; and
				(3)by adding at the end the following:
					
						(4)reduce the frequency of the delivery of
				mail to fewer than 6 days each
				week.
						.
				402.Service
			 standards for market-dominant productsSection 3691 of title 39, United States
			 Code, is amended by adding at the end the following:
				
					(e)Restriction on
				authorityNotwithstanding subsections (a), (b), and (c), the
				Postal Service may not increase the expected delivery time for market-dominant
				products required under part 121 of title 39, Code of Federal Regulations, as
				in effect on March 2,
				2010.
					.
			
